      Case 1:18-cv-08653-VEC-SDA Document 287 Filed 06/08/21 Page 1 of 2




                                                                         D. GEORGE SWEIGERT
                                                                          GENERAL DELIVERY
                                                                        NEVADA CITY, CA 95959


                                                                                     June 9, 2021
District Judge Valerie E. Caproni
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Request for clarification as to the issue of “actual malice”
      1:18-cv-08653-VEC-SDA


Your Honor,

Ambiguity as to “actual malice” threshold

1.     Pending before the Court is a motion for summary judgement pursuant to New York

Consolidated Laws, Civil Rights Law CVR §76-A (ECF no. 277, 278, 279, 280) presumably to

the threshold of “actual malice” (retroactively applied). The threshold issue of “actual malice”

(imposed inequity) has not been articulated in recent ORDERs (ECF no. 261 and 270).

Therefore, the Plaintiff is unclear as to what threshold standard applies.

2.     The Second Amended Complaint (ECF no. 88) and the first Supplemental Complaint

(ECF no. 150) do not allege “actual malice” as this was not a threshold requirement prior to the

passage of the amended CVR §76-A on November 10, 2020.

3.     These documents (Dkt. 88, 150) do include the use of the term “malice” to describe the

Defendant’s actions. As another S.D.N.Y. federal court addressed the New York anti-SLAPP

amendment and concluded that the amendment to § 76-a applies in federal court and has

retroactive effect. See Palin v. New York Times Co., ___ F. Supp. 3d ___, 2020 WL 7711593, at

*3-4 (S.D.N.Y. Dec. 29, 2020).



                                                  1
      Case 1:18-cv-08653-VEC-SDA Document 287 Filed 06/08/21 Page 2 of 2




4.     As outlined in ORDER (ECF no. 270) the Plaintiff has not been allowed discovery (ECF

no. 261) in this area of “actual malice” and therefore this Court has apparently imposed an

inequity upon the Plaintiff by the retroactive application of CVR §76-A to this litigation, which

creates a matter that is subject to interlocutory appeal. Chevron Oil Co. v. Huson, 404 U.S. 97,

106-07, 92 S. Ct. 349, 30 L. Ed. 2d 296 (1971) .




             Respectfully,                                         D. GEORGE SWEIGERT
                                                                    GENERAL DELIVERY
                                                               NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                          SPOLIATION-NOTICE@MAILBOX.ORG




                                CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the ninth day of June
(6/9), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                          Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov             truth@crowdsourcethetruth.org




                                                                       D. GEORGE SWEIGERT
                                                                           Pro Se Non-Attorney




                                                   2
